Citation Nr: 0503365	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-33 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty in the Army from September 
1974 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 RO decision which denied service 
connection for PTSD.  The veteran was scheduled for a hearing 
at the RO in May 2004 but failed to appear for the hearing.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claim for service connection for 
PTSD.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for PTSD based upon an 
alleged sexual assault which occurred during his military 
service.  He served in the Army from 1974 to 1978, and was 
stationed at Ft. Benning, Georgia during this time.  He 
alleges that while stationed in Ft. Benning, he was sexually 
assaulted by a sergeant.  

The Board notes that the veteran has not been given a VA 
compensation and pension examination regarding his claim for 
service connection for PTSD.  Although outpatient treatment 
records have not included an assessment of PTSD, the veteran 
has not been given an examination which addresses the 
possible existence of PTSD under the criteria of DSM-IV.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

Additionally, with respect to claims for service connection 
for PTSD based upon in-service personal assault, 38 C.F.R. § 
3.304(f)(3) (added in March 2002) provides additional 
procedural safeguards and considerations which must be 
addressed prior to an adjudication of the claim.  With such 
in mind, the Board finds that a VA PTSD examination should be 
given which addresses the existence and etiology of the 
condition, with consideration of the provisions of 38 C.F.R. 
§ 3.304(f)(3).

The Board also notes that the veteran has identified several 
potential sources of evidence which may provide corroboration 
of his alleged in-service sexual assault.  Specifically, he 
has indicated that he reported the incident to Army 
authorities, his company commander, and the military police 
at Fort Benning.  He also asserts that his former wife was 
informed of the incident.  While the RO attempted to obtain 
evidence regarding this incident from the U.S. Army Crime 
Records Center, which responded that no records were found, 
the RO does not appear to have attempted to obtain 
corroborating evidence from other sources identified by the 
veteran.  The RO should attempt to obtain such evidence prior 
to further adjudication of the claim.  Additionally, the 
veteran's representative has noted that the date of the 
incident supplied to the U.S. Army Crime Records Center is 
incorrect; the correct date should be supplied and the RO 
should again try to obtain corroborating evidence from the 
U.S. Army Crime Records Center.  Any updated psychiatric 
treatment records should also be obtained.

Finally, the veteran was provided with inappropriate notice 
under the Veterans Claims Assistance Act of 2000 (VCAA).  
Pages 2 through 9 of the September 2002 letter purporting to 
provide VCAA notice to the veteran contain a header 
containing the name of another person-not the veteran.  This 
is a privacy violation.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be asked to provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA psychiatric treatment which he has 
received since his 1978 separation from 
service.  The RO should then obtain 
copies of any related medical records 
which are not already associated with the 
claims file.

3.  The RO should then ask the veteran to 
identify specific sources of evidence, 
apart from his service records, which 
might provide proof of the alleged 
personal assault during active duty.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually transmitted diseases; and 
statements from family members, 
roommates, fellow servicemembers, or 
clergy.  The veteran should either submit 
the related documents or provide 
sufficient information for the RO to 
obtain the records.

4.  The RO should attempt to obtain all 
evidence identified above, to 
specifically include but not limited to 
evidence from the veteran's unit and Army 
authorities at Fort Benning, Georgia, 
evidence from the military police at Fort 
Benning, and evidence from the U.S. Army 
Crime Records Center once they have been 
supplied with the correct date of the 
alleged incident.

5.  Following completion of the above, 
the veteran should be provided with a VA 
examination relative to his claim for 
service connection for PTSD based on 
alleged personal assault.  The claims 
folder must be provided to and reviewed 
by the examiner, along with a copy of 
38 C.F.R. § 3.304(f)(3).  The examiner 
should diagnose all psychiatric 
disorders, and specifically diagnose or 
rule out PTSD in accordance with the 
criteria of DSM-IV.  If PTSD is 
diagnosed, the examiner should identify 
the purported stressor leading to PTSD.  
The examiner should review the historical 
records for evidence which might reflect 
that the alleged personal assault 
actually occurred during active duty.  In 
performing such review, the examiner must 
clearly identify the particular records 
which are felt to provide corroboration 
of the incident, and must give adequate 
rationale for why it is felt that such 
records prove a personal assault actually 
occurred during active duty.

6.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for PTSD.  If the 
claim is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


